DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (US 4,285,381) and further in view of Adamson (WO 03/105509) and/or Randall (WO 2016/060851).  
As best depicted in Figure 2, Furukawa teaches a tire construction comprising a bead filler 9 (claimed first rubber member) and a bead clinch 10 (claimed second rubber member).  Furukawa further states that (a) said filler has superior mechanical properties than said bead clinch (Column 5, Lines 50+) and (b) said filler preferably includes 10-25 phr of a thermosetting resin, such as “Sumilite Resin PR 12686” (Column 4, Lines 20-30 and Table I).  In such an instance, though, Furukawa is silent with respect to the inclusion of an electronic device.
However, it is extremely well known and conventional to include electronic devices (e.g. RFID) in tire constructions in order to, among other things, provide tire informational data, as shown for example by Adamson (Page 1, 1st Paragraph) and/or Randall (Paragraph 2).  One of 
Lastly, regarding claim 7 (and dependent claims 8-13), it appears that the bead filler of Furukawa would demonstrate an extremely large modulus at 50°C based on the preferred inclusion of a thermosetting resin at loadings as high as 25 phr.  Looking at Tables 2-5 in Applicant’s original disclosure, the lone comparative example is devoid of a thermosetting resin and demonstrates a modulus at 50°C that is 17.1 MPa.  This results in a quantitative relationship (as claimed) less than 1.  Examples 1-3 and 4-8, on the other hand, include between 5 phr and 30 phr of a thermosetting resin (Sumilite Resin PR 12686) and demonstrate a modulus at 50°C between 37.5 MPa and 150 MPa.  These high modulus values, in turn, result in a claimed relationship that is greater than or equal to 1, more preferably greater than 5 and less than 8.  As such, it appears the thermosetting resin-containing bead filler of Furukawa and a common clinch composition satisfy the claims.  It is emphasized that the bead filler of Furukawa and that of the claimed invention include the same type of thermosetting resin and the same resin loading and thus, would be expected to demonstrate similar mechanical properties.             

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 24, 2022